Citation Nr: 0829071	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-14 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied the veteran's request to 
reopen his claim for service connection for PTSD.  The 
veteran, who had active service from September 1974 to June 
1980 appealed that decision, and the case was referred to the 
Board for appellate review.  

The veteran failed, without explanation, to report for his 
requested hearing before a traveling Veterans Law Judge 
scheduled for June 2006.  His request for a Board hearing 
therefore is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a May 1997 
rating decision; the veteran did not appeal that decision.

2.  Subsequent unappealed rating decisions of February 1999, 
October 2001, and March 2003 continued the denial of service 
connection for PTSD.

3.  The evidence associated with the claims file since the 
March 2003 decision is not new and material.


CONCLUSIONS OF LAW

1.  The RO's May 1997, February 1999, October 2001, and March 
2003 rating decisions are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.204, 20.1103 (2007). 

2.  New and material evidence has not been submitted since 
the March 2003 rating decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of a July 2004 correspondence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additional notification requirements exist for claims 
involving a request to reopen based on the submission of new 
and material evidence.  In such cases, notice must define 
what qualifies as "new" and "material" evidence and 
describe what evidence would be necessary to substantiate the 
required element or elements found insufficient in the 
previous denial  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
This notice was provided to the veteran in the July 2004 
correspondence.  Although the July 2004 letter did not 
specifically advise the veteran of the reason for the prior 
denial of his claim, the record shows that the veteran has 
pursued his claim on three occasions since 1999 (most 
recently a little over a year since the last denial) and that 
he demonstrated actual knowledge of the reason for the prior 
denials, inasmuch as he has focused his arguments in this 
appeal on the occurrence of the actual stressor events.  He 
not only submitted stressor information, but submitted the 
statement of someone he knows who relates information 
concerning the claimed stressor incidents.  Based on the 
above, the Board finds it clear that the veteran is well 
aware that the missing element in his claim is the absence of 
verification of a stressor incident.

The Board accordingly concludes that VA has satisfied its 
notification obligations in this case. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
Records from the VA medical facilities identified by the 
veteran are on file.  The veteran and his representative have 
not made VA aware of any additional relevant evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed with the 
adjudication of the veteran's appeal.

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a), a medical link between current symptoms 
and an in-service stressor or stressors, and credible 
supporting evidence that the claimed in-service stressor or 
stressors occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."   
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 3.304(f); see 
also Hayes v. Brown, 5 Vet. App. 60 (1993).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994). 

In May 1997, the RO denied the veteran's claim of service 
connection for PTSD.  The veteran was notified of the 
decision, and of his appellate rights with respect thereto, 
but he did not appeal.  Subsequent unappealed rating 
decisions of February 1999, October 2001 and March 2003 
continued the denial of service connection for PTSD.  Those 
decisions are now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  However, VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and it must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

The evidence previously considered includes service medical 
records which are silent for any reference to PTSD, as well 
as VA medical records for 1996 to 2002 documenting that the 
veteran was eventually diagnosed with PTSD.  The record also 
included the report of a June 1998 VA examination, at which 
time the examiner diagnosed PTSD, but noted that the 
veteran's service records made no mention of the claimed 
stressor incidents.  The previously considered evidence also 
included the veteran's account of his stressor incidents, 
namely that he witnessed the shooting death of R.L. in 
January 1979, and witnessed the shooting rampage of another 
soldier in 1976 or 1977 while stationed in Korea.  

The previously considered evidence lastly included a January 
1999 statement from the U.S. Armed Services Center for 
Research of Unit Records.  That agency advised the RO that 
there was no record of the shooting incident that the veteran 
claimed.  The letter did note the existence of records 
documenting the murder mentioned by the veteran.  However, 
the records did not mention the veteran as being in the room 
and did not list him as a witness.  In fact, the records 
reflect that all parties involved in the incident were from 
Headquarters and Headquarters Battery, 2nd Battalion, 52nd Air 
Defense Artillery.  While in the same battalion, the veteran 
was in a different battery. 

The evidence submitted since the March 2003 rating decision 
includes a memorial service pamphlet, a PTSD questionnaire, 
VA medical records for 1996 to 2004, and a statement by the 
veteran's friend.

Following a complete and careful review of the record, the 
Board finds that the evidence obtained since March 2003 is 
either not new, or is not material in that it does not speak 
to an unestablished fact necessary to substantiate the claim- 
specifically, whether there is sufficient evidence of a 
verifiable in-service stressor. 

The stressor evidence submitted since the prior denial, 
including the veteran's VA treatment records, personal 
statements, memorial pamphlet and affidavit from a friend, 
are insufficient to verify an in-service stressor.  The 
veteran's statements are cumulative of the statements already 
considered in the multiple prior final denials of the claim.  
The pamphlet is cumulative of evidence already considered, 
inasmuch as the January 1999 statement already established 
that R.L. died in service.  The statement by the veteran's 
friend, though new, indicates only that the veteran told him 
of the incidents at some point in time; the friend does not 
claim to have witnessed the stressor incidents or the 
veteran's participation, and therefore his statement is no 
more probative than the statements the veteran himself has 
provided and which were considered in the prior final denials 
of the claim.  The above evidence is essentially cumulative 
of information of record at the time of the prior denial.

The VA medical records document continued treatment for 
psychiatric problems, but do not address whether the 
veteran's claimed stressor events actually occurred.  They 
consequently are not material.

In this case, material evidence would consist of any evidence 
verifying the veteran's claimed stressors.  However, no such 
evidence has been submitted.  Therefore, the veteran has 
failed to submit new and material evidence sufficient to 
warrant a reopening of his claim.  New and material evidence 
has not been received since the RO's March 2003 decision and 
the claim is therefore not reopened.  See 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence having not been received to reopen 
a claim of entitlement to service connection for PTSD, the 
application to reopen is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


